Citation Nr: 0904732	
Decision Date: 02/10/09    Archive Date: 02/13/09

DOCKET NO.  06-11 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for residuals of a spinal 
shot, claimed as resulting in paralysis and a back 
disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1952 to May 
1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

In April 2008, the Veteran testified at a hearing before a 
Decision Review Officer at the RO.  In November 2008, the 
Veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge.  Transcripts of these 
hearings are associated with the claims file.

The Board has rephrased the issue as listed on the title page 
to better reflect the claim on appeal.

For reasons explained below, this appeal is REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, DC.  
VA will notify you if further action is required on your 
part.


REMAND

After a review, the Board observes that further development 
is required prior to adjudicating the Veteran's claim.

As an initial matter, during the pendency of this appeal, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the Veteran was provided with notice of what 
type of information and 
evidence was needed to substantiate his claim for service 
connection, but he was not provided with notice of the type 
of evidence necessary to establish a disability rating or 
effective date for the disability on appeal.  Thus, on 
remand, the RO/AMC should provide corrective notice.

The Veteran contends that he suffers from paralysis and a 
back disability as a result of a spinal shot that was 
administered to him in preparation for surgery to repair an 
inguinal hernia while in service.

Service treatment records reflect that, in April 1954, the 
Veteran underwent surgery to repair an inguinal hernia under 
spinal anesthesia and sodium pentothal.  It was noted that 
the Veteran's organic recovery from the hernioplasty was 
complete and adequate.  Service treatment records also 
document that, while the Veteran was recovering from the 
anesthesia, he pulled out a pocket knife and attempted to 
strike a corpsman.  The following day, he again uncovered a 
case knife and threatened to use it on two fellow patients.  
After causing a disturbance on the ward, he was transferred 
to the neuropsychiatric unit.  Thereafter, he was diagnosed 
with inadequate personality and was honorably discharged from 
service in May 1954 for the convenience of the government.  

The Veteran underwent a VA examination in November 1954.  On 
that occasion, the Veteran reported that he had a back 
condition and that he got "cathes" in his back while 
hospitalized for his hernia operation in service.  However, 
examination of his lumbar spine revealed normal lordosis and 
that all motions were normal.  During the psychiatric portion 
of the examination, the Veteran complained that his legs 
would "go to sleep" and that his back was not strong.  
However, no diagnoses were rendered with regard to any 
paralysis or back disability.

Post-service VA and private treatment records are silent with 
regard to any complaints, diagnosis, or treatment of 
paralysis or a back disability for the Veteran, other than a 
January 2007 VA treatment record which includes a diagnosis 
of neuropathy as secondary to diabetes mellitus type II.  
Ongoing medical records should be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

At his April 2008 RO hearing and November 2008 Travel Board 
hearing, the Veteran testified that, after he received the 
spinal shot in service in preparation for his inguinal hernia 
surgery, he woke up during the surgery and began screaming, 
which led to the use of a shot in the arm which rendered him 
unconscious.  When he woke up after the surgery, he testified 
that he was paralyzed from the hips down and could not move 
his legs or walk.  He also described an incident in which he 
threatened a doctor and nurse with a knife after his surgery, 
claiming that he recognized them as part of the surgical 
team, and that this incident led to him being confined in a 
psychiatric ward for three to four weeks.  The Veteran 
testified that, after his discharge from service, he began to 
receive treatment from two private chiropractors for back 
pain in 1954.  The first of these chiropractors, Dr. White, 
is reportedly deceased and there are no records available.  
However, the second, Dr. A. Middleton of Camp Hill, Alabama, 
is apparently still in practice.  The Veteran stated that he 
attempted to obtain his private treatment records from Dr. 
Middleton but that the doctor would not provide them to the 
Veteran.  The Veteran also testified that his back would lock 
up on him while working for the East Alabama Lumber Company 
and that he would lie down on the job when his back hurt.  
The Veteran also claimed that his legs tingled and would "go 
to sleep," and he stated that he was currently taking 
Tramadol for his back pain.

All available records pertaining to the aforementioned 
private medical treatment from Dr. Middleton should be 
requested.  In addition, all available records pertaining to 
the Veteran's employment with the East Alabama Lumber Company 
should be requested.

The Veteran has testified that he is currently receiving 
treatment for tingling in his legs as well as back pain.  In 
addition, the Veteran's service treatment records reflect 
that he received a spinal shot of anesthesia while in 
service.  Therefore, the Veteran should now be afforded a VA 
examination to determine the nature of any current paralysis 
and back disability and for an opinion as to whether such are 
related to service.  See 38 C.F.R. § 3.159(c)(4); see also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) that advises the 
Veteran that a disability rating and 
effective date will be assigned if 
service connection is awarded, to 
include an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claim on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  Ask the Veteran to provide the 
names and addresses of all medical care 
providers who have evaluated or treated 
him for any paralysis or back 
disability since his discharge from 
service in May 1954, to specifically 
include private Dr. A. Middleton in 
Camp Hill, Alabama.  After securing any 
necessary release, the RO/AMC should 
obtain any records which are not 
duplicates of those contained in the 
claims file.

3.  Obtain all available records 
pertaining to the Veteran's employment 
with the East Alabama Lumber Company.

4.  Obtain current VA treatment records 
dating since March 2001 from the 
Montgomery and Tuskegee, Alabama VA 
healthcare systems.


5.  After the above has been completed to 
the extent possible, schedule the Veteran 
for VA spine and neurological 
examinations to determine whether the 
veteran suffers from any current 
paralysis and/or back disability, and if 
so, whether such conditions are possibly 
related to service.  The claims file must 
be provided to and reviewed by the 
examiner in conjunction with the 
examination.  All tests deemed necessary 
should be accomplished and the results 
reported.  A rationale for any opinions 
expressed should be provided.

Following review of the claims file and 
examination of the Veteran, the examiner 
should provide an opinion as to whether 
it is at least as likely as not (50 
percent probability or greater) that any 
currently diagnosed paralysis and/or back 
disability arose during service or are 
otherwise related to service (to include 
the spinal shot received in April 1954).

6.  After the development requested above 
has been completed to the extent 
possible, the record should again be 
reviewed.  If the benefit sought on 
appeal remains denied, then the Veteran 
and his representative should be 
furnished with a Supplemental Statement 
of the Case and be given the opportunity 
to respond thereto.  The case should then 
be returned to the Board for further 
appellate consideration, if in order.

The Veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

